                       Case 3:18-cv-07440-JCS Document 13 Filed 01/07/19 Page 1 of 2


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    CYNTHIA E. RICHMAN (pro hac vice forthcoming)
                   crichman@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 20036-5306
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539
          10     KEVIN YEH, SBN 314079
                   kyeh@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
          12     San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          13     Facsimile: 415.393.8306
          14     Attorneys for Defendants Uber Technologies, Inc.,
                 Rasier, LLC, Rasier-CA LLC, Rasier-PA, LLC, Rasier-
          15     DC, LLC, Rasier-NY, LLC, and Uber USA, LLC
          16                                  UNITED STATES DISTRICT COURT

          17                               NORTHERN DISTRICT OF CALIFORNIA

          18                                       SAN FRANCISCO DIVISION

          19     SC INNOVATIONS, INC.,                          CASE NO. 3:18-cv-07440-JCS
          20                         Plaintiff,
          21           v.                                       NOTICE OF APPEARANCE OF
                                                                THEODORE J. BOUTROUS, JR.
          22     UBER TECHNOLOGIES, INC., RASIER,
                 LLC, RASIER-CA LLC, RASIER-PA, LLC,
          23     RASIER-DC, LLC, RASIER-NY, LLC, and
                 UBER USA, LLC,
          24
                                     Defendants.
          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                     NOTICE OF APPEARANCE OF THEODORE J. BOUTROUS, JR.
                                                 – CASE NO. 3:18-CV-07440-JCS
                       Case 3:18-cv-07440-JCS Document 13 Filed 01/07/19 Page 2 of 2


            1    TO THE CLERK AND ALL PARTIES AND COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE that Theodore J. Boutrous, Jr., of Gibson, Dunn & Crutcher LLP,
            3    hereby appears as counsel for defendants Uber Technologies, Inc., Rasier, LLC, Rasier-CA LLC,
            4    Rasier-PA, LLC, Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA, LLC. Mr. Boutrous is admitted
            5    to practice in the State of California and before this Court. His address, telephone number, facsimile
            6    number, and email address are as follows:
            7                          Theodore J. Boutrous, Jr.
                                       Gibson, Dunn & Crutcher LLP
            8
                                       333 South Grand Avenue
            9                          Los Angeles, CA 90071-3197
                                       Telephone:    213.229.7000
          10                           Facsimile:    213.229.7520
                                       Email: tboutrous@gibsondunn.com
          11
                        Please serve him with all papers in this action.
          12

          13
                 Dated: January 7, 2019
          14

          15
                                                              By: /s/ Theodore J. Boutrous, Jr.
          16                                                        Theodore J. Boutrous, Jr.
                                                                    GIBSON, DUNN & CRUTCHER LLP
          17
                                                                      Attorney for Defendants Uber Technologies,
          18                                                          Inc., Rasier, LLC, Rasier-CA LLC, Rasier-
                                                                      PA, LLC, Rasier-DC, LLC, Rasier-NY,
          19                                                          LLC, and Uber USA, LLC
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                       NOTICE OF APPEARANCE OF THEODORE J. BOUTROUS, JR.
                                                   – CASE NO. 3:18-CV-07440-JCS
